United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604



                                      June 9, 2020

                                          Before

                           WILLIAM J. BAUER, Circuit Judge

                           DANIEL A. MANION, Circuit Judge

                           AMY J. ST. EVE, Circuit Judge



No. 19-1300                                            Appeal from the United States
                                                       District Court for the Central
UNITED STATES OF AMERICA                               District of Illinois.
     Plaintiff-Appellee,
                                                       No. 3:18-cr-30011-SEM-TSH-1
      v.
                                                       Sue E. Myerscough, Judge.
SHAWN LEE
    Defendant-Appellant.

                                       ORDER

       Defendant-Appellant filed a petition for rehearing and rehearing en banc on
April 1, 2020. No judge in regular active service has requested a vote on the petition for
rehearing en banc, and all of the judges on the panel have voted to deny rehearing. Judge
St. Eve called for an answer regarding the non-delegation issue and no judge in active
service voted to hear the issue en banc.

      The petition for rehearing is therefore DENIED.